EXHIBIT 10.14

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), NOR QUALIFIED UNDER APPLICABLE STATE SECURITIES LAWS AND HAS BEEN
TAKEN FOR INVESTMENT PURPOSES ONLY. IT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO SUCH SECURITIES UNDER THE ACT AND QUALIFICATION UNDER APPLICABLE STATE LAW
WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO BORROWER THAT SUCH REGISTRATION
AND QUALIFICATION ARE NOT REQUIRED.

 

THIRD AMENDED AND RESTATED

CONVERTIBLE SECURED PROMISSORY NOTE

 

$2,403,528.00

  

October 31, 2003

    

New York, New York

 

THIS THIRD AMENDED AND RESTATED CONVERTIBLE SECURED PROMISSORY NOTE (the “Third
Restated Note” or “this Note”) is hereby issued by eUniverse, Inc., a Delaware
corporation (“Borrower”) to 550 Digital Media Ventures Inc. (f.k.a. New
Technology Holdings Inc.) (“Lender”). This Note amends and restates in its
entirety that certain Second Amended and Restated Convertible Secured Promissory
Note dated July 15, 2003 in the principal amount of $1,789,764.00 (the “Second
Restated Note”), which Second Restated Note replaced, and represented the
remaining unsold portion of, that certain Second Amended and Restated
Convertible Secured Promissory Note dated March 28, 2003 in the principal amount
of $2,289,764.00 (the “Original Second Restated Note”), which Original Second
Restated Note amended that certain Amended and Restated Convertible Secured
Promissory Note dated October 23, 2001 (the “First Restated Note”), which First
Restated Note amended a certain Secured Promissory Note dated February 14, 2001
(the “Replacement Note”), which Replacement Note replaced the original Secured
Promissory Note issued on September 6, 2000 (the “Original Note”). This Note is
issued pursuant to Section 5 of that certain Consent and Waiver Agreement, dated
October 29, 2003, by and between Borrower, Lender and the affiliates of
VantagePoint Venture Partners named therein, which calls for replacement of the
Second Restated Note with a new note in the principal amount hereof representing
the principal amount of the Second Restated Note plus all accrued interest
thereunder.

 

FOR VALUE RECEIVED, Borrower hereby unconditionally promises to pay on demand to
the order of Lender in lawful money of the United States of America and in
immediately available funds, the aggregate principal sum of up to $2,403,528.00,
or, if less, the aggregate principal amount of the borrowing outstanding (the
“Principal Amount”) together with accrued and unpaid interest thereon, in the
manner set forth herein. Borrower further agrees to pay interest on the
Principal Amount at the rate per annum equal to the rate reported in the Wall
Street Journal as the prime rate for major banks plus 2% on the outstanding
Principal Amount.



--------------------------------------------------------------------------------

Interest shall be calculated from and including the date of this Note to but not
including the date such Principal Amount has been repaid in full. Interest shall
be calculated on the basis of a 365-day or 366-day year, as the case may be, for
the actual number of days elapsed and shall be paid together with the
outstanding Principal Amount, as provided in Section 1 of this Note.

 

All borrowings evidenced by this Note and all payments (including those
described in Sections 1(b)) and prepayments of the principal hereof and interest
hereon and the respective date thereof shall be endorsed by the holder hereof on
the grid schedule attached hereto and made a part hereof, or on a continuation
thereof which shall be attached hereto and made a part hereof (the “Grid”);
provided, however, that the failure of the holder hereof to make such a notation
or any error in such a notation shall not affect the obligations of Borrower
under this Note.

 

This Note is a portion of that “Second Restated Note” referred to in that
certain Letter Agreement by and between the Borrower and the Lender dated March
28, 2003, as the same may from time to time be amended or supplemented (the
“Debt Amendment Letter Agreement”).

 

1. Repayment.

 

(a) The outstanding Principal Amount and all interest accrued thereon shall be
payable on demand, unless Lender has received a written notice from Borrower
within 30 days of its delivery of a Demand Notice of Borrower’s intent to
convert pursuant to Section 6 below; provided, however, that unless there has
been an Event of Default (as defined in the Security Agreement described in
Paragraph 2 below) or a Change of Control (as defined below), Lender agrees not
to make demand prior to March 31, 2005 and provided, further, that Lender shall
provide Borrower with 30 days’ advance written notice of such demand (the
“Demand Notice”).

 

(b) Borrower may at any time and from time to time prepay the Principal Amount,
in whole or in part, without premium or penalty.

 

2. Security Agreement. This Note is entitled to the benefit of that certain
Security Agreement, dated as of September 6, 2000, between Lender and Borrower,
as and to the extent amended by (i) the Debt Amendment Letter Agreement and (ii)
that certain Intercreditor Agreement, dated as of July 15, 2003, between Lender,
Borrower and VP Alpha Holdings IV, L.L.C. (“VPVP”), as the same may from time to
time be amended or supplemented (as amended, the “Security Agreement”), pursuant
to which Lender is granted a first priority security interest in the Collateral
(as such term is defined in the Security Agreement). This Note shall be subject
to the terms and conditions set forth in such Security Agreement.

 

3. Place of Payment; Application of Payments. All amounts payable hereunder
shall be payable to Lender in United States dollars at such bank account as
shall be designated by Lender in the Demand Notice in immediately available
funds. Payment on this Note shall be applied first to any expenses of
collection, then to accrued interest, and thereafter to the outstanding
principal balance hereof.

 

4. Default. Upon the occurrence of an Event of Default (as defined in the
Security Agreement) the unpaid Principal Amount, all unpaid accrued interest
thereon and all other amounts owing hereunder may, at the option of Lender,
become immediately due and payable to Lender with the effect provided in the
Security Agreement.



--------------------------------------------------------------------------------

5. Change of Control. As used herein, the term “Change of Control” means the
occurrence of any of the following events:

 

(a) a sale of all or substantially all of the assets of the Borrower in one
transaction or a series of transactions;

 

(b) the merger or consolidation of Borrower with or into another person under
circumstances in which the holders of the voting stock of Borrower immediately
prior to such merger or consolidation, do not own a majority of the voting stock
of Borrower or the surviving corporation immediately after such merger or
consolidation;

 

(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), after
the date of this Note, becomes the “beneficial owner” (as defined in Rules
13-d-3 and 13d-5 under the Exchange Act), directly or indirectly, of voting
stock of Borrower entitled to cast more than 30% of the votes entitled to be
cast by the holders of the outstanding voting stock of Borrower.

 

6. Conversion.

 

(a) Mechanics of Conversion. Within 60 days following receipt of a Demand
Notice, Borrower may at its option elect to automatically convert the
outstanding Principal Amount and unpaid accrued interest thereon as of such date
into shares of the Borrower’s Series B Preferred Stock, $.10 par value per share
(the “Series B Preferred Stock”), in accordance with this Section 6. The
Borrower shall give at least 15 days prior notice to Lender of the date on which
such automatic conversion is to be effectuated (such date, the “Conversion
Date”). The number of shares of Series B Preferred Stock (calculated to the
nearest 1/100,000th of a share) to which Lender shall be entitled upon such
automatic conversion shall be determined by dividing (x) the outstanding
Principal Amount and unpaid accrued interest thereon as of the Conversion Date
by (y) the lower of (i) the average Closing Price (as defined below) for the
twenty (20) trading days immediately prior to the date of the Original Second
Restated Note as set forth above in the preamble hereof and (ii) the average
Closing Price (as defined below) for the twenty (20) trading days immediately
prior to March 31, 2005. “Closing Price” means, the price with respect to the
shares of the Borrower’s Common Stock on any day, (i) the last reported sales
price, or in the case no such reported sale takes place on such day, the average
of the reported closing bid and asked prices, in either case on any national
securities exchange on which the shares of Common Stock are listed or admitted
to trading, or (ii) if the shares of Common Stock are not listed on any national
securities exchange, the average of the closing bid and asked prices in the
over-the-counter market as furnished by any NYSE member firm selected from time
to time by Borrower for that purpose, or (iii) if such prices in the
over-the-counter market are not available, the fair market value of such shares.
On the Conversion Date, the outstanding Principal Amount and unpaid accrued
interest thereon shall be converted automatically into the Series B Preferred
Stock without further action by the Lender and whether or not this



--------------------------------------------------------------------------------

Note has been surrendered to Borrower or its transfer agent, and Lender shall be
deemed to be the shareholder of record as of the Conversion Date with respect to
the Series B Preferred Stock. Within fourteen (14) days subsequent to the
Conversion Date Lender shall surrender this Note to Borrower or its transfer
agent, duly marked cancelled and, in exchange therefor, Lender shall receive
from Borrower share certificates evidencing the Series B Preferred Stock in the
name or names in which Lender wishes such certificate or certificates for the
Series B Preferred Stock to be issued. If within fourteen (14) days of the
Conversion Date, Lender is unable to deliver this Note, Lender shall notify
Borrower or its transfer agent that such Note has been lost, stolen or destroyed
and shall deliver to Borrower an acknowledgement that the obligations evidenced
by this Note, shall have been upon the Conversion Date be deemed fully
satisfied, and, if requested by Borrower, Lender shall execute an agreement
reasonably satisfactory to Borrower to indemnify Borrower from any loss incurred
by it in connection with inability of Lender to deliver such Note.

 

(b) Issue Taxes. Borrower shall pay any and all stamp, issue and other taxes
that may be payable in respect of the issuance or delivery of the Series B
Preferred Stock.

 

(c) In the event that the Company exercises the option to convert this Note
pursuant to Section 6(a) after all Series B Preferred Stock held by 550 DMV has
been converted into the Company’s common stock, par value $.001 per share (the
“Common Stock”), than the outstanding principal and interest of this Note may be
converted by the Company into Common Stock at the price per share otherwise
applicable to the Series B Preferred Stock.

 

(d) Reservation of Stock Issuable Upon Conversion. Upon any automatic conversion
pursuant to Section 6(a) above, Borrower will take all corporate action as may
be necessary to increase its authorized but unissued shares of Series B
Preferred Stock or Common Stock, as the case may be, to such number of shares as
shall be sufficient to effect the conversion of this Note under Section 6(a)
above, including, without limitation, obtaining the requisite stockholder
approval of any necessary amendment to Borrower’s certificate of incorporation.

 

(e) Fractional Shares. No fractional shares shall be issued upon the conversion
of this Note into the Series B Preferred Stock or Common Stock, as the case may
be. If the conversion would result in the issuance of a fraction of a share of
the Series B Preferred Stock or Common Stock, as the case may be, Borrower
shall, in lieu of issuing any fractional share, pay Lender who is otherwise
entitled to such fraction a sum in cash equal to the fair market value of such
fraction on the Conversion Date, with respect to the Series B Preferred Stock,
or Common Stock, as the case may be, (in each case as determined in good faith
by the Board of Directors of Borrower and agreed to by Lender).

 

(f) Registration Rights. If the outstanding Principal Amount of and unpaid
accrued interest thereon has been converted pursuant to Section 6(a) hereof into
Series B Preferred Stock or Common Stock, as the case may be, Borrower shall
grant to Lender the same registration rights and other minority shareholder
rights granted to other holders of Series B Preferred Stock. If the outstanding
Principal Amount and unpaid accrued interest thereon has been converted pursuant
to Section 6(a) in to Series B Preferred Stock or Common Stock, as the case may
be, Borrower shall ensure that Lender shall receive registration rights and
other minority shareholder rights whenever such rights are granted by Borrower
to other holders of



--------------------------------------------------------------------------------

its securities (such holders, “Other Shareholders”), and the terms of such
rights granted to Lender shall, in each case, be equal (including, without
limitation, any holding periods) to the terms governing the grant of such
registration rights and minority shareholder rights to such Other Shareholders.

 

7. Waiver. Except as otherwise provided herein, Borrower waives presentment and
written demand for payment, notice of dishonor, protest and notice of protest of
this Note, and shall pay all costs of collection when incurred, including,
without limitation, reasonable attorneys’ fees, costs and other expenses.
BORROWER WAIVES ITS RIGHTS TO A JURY TRIAL IN CONNECTION WITH ANY CLAIMS ARISING
UNDER THIS NOTE TO THE FULLEST EXTENT PERMITTED BY LAW. The right to plead any
and all statutes of limitations as a defense to any demands hereunder is hereby
waived to the fullest extent permitted by law.

 

8. Expenses; Attorney’s Fees; Collection Costs. Borrower agrees that it will pay
the reasonable costs and expenses of the parties (including legal and accounting
fees) in connection with this Note. Without limiting the foregoing, if there has
been an Event of Default by Borrower hereunder, Lender shall be entitled to
receive and Borrower agrees to pay all costs of enforcement and collection
incurred by Lender, including, without limitation, reasonable attorney’s fees
relating thereto.

 

9. Successors and Assigns; Assignment. The provisions of this Note shall inure
to the benefit of and be binding on any successor to Borrower and shall extend
to any holder hereof. Borrower may assign this Note to any of its affiliates or
the affiliates of Sony Music Entertainment Inc., and such rights may be
similarly assigned by such assignee.

 

10. Further Assurances. Borrower shall, at any time and from time to time, upon
the written request of Lender, execute and deliver to Lender such further
documents and instruments (including, without limitation, financing statements
in connection with Lender’s security interest granted hereby) and do such other
acts and things as Lender may reasonably request in order to effectuate fully
the purpose and intent of this Note.

 

11. THIS NOTE HAS BEEN EXECUTED AND DELIVERED IN THE CITY OF NEW YORK, STATE OF
NEW YORK, UNITED STATES OF AMERICA. THIS NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW (WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION THAT WOULD
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION).

 

BORROWER

EUNIVERSE, INC.

By:

 

/s/ Brett Brewer

--------------------------------------------------------------------------------

Name:

 

Brett Brewer

Title:

 

President



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CONVERTIBLE SECURED PROMISSORY NO